— Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about December 6, 1990, which directed that the natural father have visitation with his child on alternate weekends from Friday 7:00 p.m., until Sunday 12:00 noon, effective December 7, 1990, unanimously affirmed, without costs.
The non-custodial parent, the petitioner-father, argues that Family Court intruded upon his First Amendment rights when it stated at a hearing preceding the final order of visitation that it was prepared to sign an order to preclude petitioner from interfering with the child’s religious upbringing or exposing the child to the father’s religion. The Family Court’s final order of visitation is addressed solely to the issue of a visitation schedule. Petitioner’s arguments as to the religious issues are premature. Concur — Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.